Citation Nr: 0423387	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from January 1969 to 
October 1970 and from December 1973 to November 1974.  He had 
a period of service in Vietnam from October 1969 to October 
1970.  The veteran also had an interim period of service with 
the Louisiana National Guard from October 1971 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A Travel Board hearing was held before the Veterans Law Judge 
sitting at the RO in January 2004. A transcript of that 
hearing is in the claims file.

Although the RO listed the issue as entitlement to service 
connection for PTSD, the Board has recharacterized the issue 
as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

In addition, the Board notes that in a Rating action dated in 
May 2000, the RO stated that the veteran was receiving Social 
Security Administration (SSA) disability benefits for 
schizophrenia.  Hence, additional development is in order by 
VA to obtain any SSA records used in its disability 
determination.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran asserts that he presently has PTSD that resulted 
from his first period of service.  The veteran's service 
records from his first period of service reveal that he was 
honorably discharged.  His medical records are silent as to 
any psychiatric disorders.

A review of his personnel records reveal a period of service 
with the National Guard from October 1971 to October 1972.  
This service was noted to be unsatisfactory.  

He subsequently reenlisted in the Army in December 1973.  
During this second period of service he was psychiatrically 
hospitalized numerous times within a 9 month period of 
service.  He underwent an army medical review board in 
September 1974 which strongly recommended that he be 
medically separated from service on the basis of severe 
chronic undifferentiated schizophrenic condition.   The board 
determined that the veteran's psychiatric disorder preexisted 
service because of apparent hospitalizations in civilian 
life, including reports of psychiatric problems as early as 
15 years of age.  The diagnosis was schizophrenia, chronic, 
undifferentiated, severe, improved, manifested by mixed 
schizophrenic symptomatology such as confusion, paranoia, 
derogatory auditory hallucinations, visual hallucinations, 
persecutory delusions, severe withdrawal, concretistic and 
autistic thinking, and blunt affect.   He was also noted to 
be a habitual excessive drinker, manifested by a history of 
frequent intoxication and drinking a fifth of vodka per day 
for many years, beginning at age 15.  He also first 
experienced hallucinations at this age.

The Board notes that prior to his return from Vietnam his 
performance appears to have been acceptable.  However 
subsequent service in the Louisiana National Guard which 
began just one year after active service was unsatisfactory.  
Upon reenlisting in the Army in December 1973, he began 
exhibiting unsuitable behavior.  While the veteran has 
identified his present psychiatric disorder as PTSD, he has 
reported numerous psychiatric complaints in the past.  The 
Army medical board noted a history of psychiatric 
hospitalizations in civilian life prior to his second 
enlistment.  The veteran's first period of active service 
ended in October 1970, while his second period of active 
service began in December 1973.  This is a period of three 
years.  The medical records for this period must be obtained 
and reviewed.  In particular the records from his first 
psychiatric treatment after his initial period of service 
should be obtained.  

VA treatment records reveal that the veteran's diagnoses 
include a history of chronic alcohol abuse, seizures, 
elevated liver enzymes, PTSD, prolonged as a result of his 
service in Vietnam War, PTSD with psychosis and 
schizoaffective disorder chronic.  He had multiple disabling 
symptoms as a result of his illness, including disturbed 
sleep, depression, nightmares, dissociative episodes, 
flashbacks, hyper-arousal, intrusive thoughts, difficulty 
being in crowds, auditory hallucinations, ideas of reference 
and paranoid ideations.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995); see also 38 C.F.R. § 3.159(c)(4) (2003).  This 
medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In light of the foregoing, the Board is of the 
opinion that a VA examination addressing the etiology of the 
veteran's present acquired psychiatric disorder would be 
probative.  In addition, the veteran has failed to submit any 
verifiable stressor information in support of his claim for 
PTSD.  The RO should request such stressor information from 
the veteran.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for any 
psychiatric disorders.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.

Any and all of veteran's medical records, 
in particular from October 1970 to 
December 1973 (not already in the claims 
folder), should be requested from the New 
Orleans, Louisiana, VA Medical Center.

3.  The RO should obtain for the record 
copies of any available records 
associated with the veteran's SSA 
disability benefits.

4.  The RO should request that the 
veteran provide details, to include 
names, dates, and circumstances (i.e., 
the who, what, when and where facts), for 
all claimed stressors related to his 
service in Vietnam.  If the veteran 
provides the requested details as to 
stressors, contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), or any other agency 
such as the National Archives and Records 
Administration (NARA) or the National 
Personnel Records Center (NPRC), for 
evidence to corroborate his alleged 
stressors.

5.  The RO must make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify for the record which, if 
any, of the claimed stressor or stressors 
are verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

6.  After responses have been received to 
the above requests for records and/or 
information, arrange for the veteran to 
undergo a psychiatric examination to 
determine the nature and etiology of any 
and all psychiatric pathology which is 
present.  The examiner should be informed 
of the RO's determination as to whether 
the veteran engaged in combat with the 
enemy and of any verified stressors 
during service in Vietnam.  All tests and 
studies needed to evaluate his 
psychiatric status should be accomplished 
and all clinical manifestations should be 
reported in detail.  The claims folder 
must be provided to the examiner for 
review.  Based on a review of pertinent 
records and examination of the veteran, 
the examiner should address the following 
questions:

?	What is/are the veteran's current 
psychiatric diagnosis or diagnoses?

?	Is it at least as likely as not that 
the veteran has a psychosis which 
was evident within the first year 
after his initial period of service?

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disability that began 
during his military service or is 
related to any incident of such 
service?  

?	Is it at least as likely as not that 
the veteran has a current 
psychiatric disorder which was 
aggravated by his military service?  
In responding to this, please 
discuss the reports that he suffered 
from psychiatric disorders as early 
as age 15.

?	Is it at least as likely as not that 
the veteran suffers from PTSD as a 
result of any verified stressor 
event in service?

7.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


